Case 1:19-cv-20830-RNS Document 93 Entered on FLSD Docket 04/21/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

   James Mathurin, Movant,                 )
                                           )
   v.                                      )
                                           ) Case No. 19-20830-Civ-Scola
   United States of America,               )
   Respondent.                             )

                     Order Denying Certificate of Appealability
         This matter is before the Court on the Movant’s motion for a certificate of
  appealability. (ECF No. 84.) Upon careful review, the Court denies the Movant’s
  motion. A certificate of appealability may issue only if the movant has “shown
  that jurists of reason could disagree with the district court’s resolution of his
  constitutional claims or that jurists could conclude the issues presented are
  adequate to deserve encouragement to proceed further.” Lambrix v. Secretary,
  Fla. Dep’t of Corrections, 851 F.3d 1158, 1169 (11th Cir. 2017). “When the
  district court denies a habeas petition on procedural grounds without reaching
  the prisoner’s underlying constitutional claim, a [certificate of appealability]
  should issue when the prisoner shows, at least, that jurists of reason would find
  it debatable whether the petition states a valid claim of the denial of a
  constitutional right and that jurists of reason would find it debatable whether
  the district court was correct in its procedural ruling.” Id. (emphasis in original)
  (citations and quotations omitted).
         The Movant seeks a certificate of appealability in connection with an order
  overruling his motions for, among other things, relief with respect to discovery
  and immediate release on bond. (See Order, ECF No. 80.) The Movant wishes to
  appeal that “final” order under the “collateral order doctrine.” (ECF No. 84.)
  However, the Order was non-final, did not reach the merits of the underlying
  motion to vacate the Movant’s sentence, and the issues that it ruled upon are
  not within the narrow scope of the collateral order doctrine. Having carefully
  reviewed the Movant’s motion for a certificate of appealability, the Court
  concludes that the Movant fails to show that jurists of reason would find the
  correctness of the underlying ruling fairly debatable or wrong.
         Accordingly, the Court denies the motion for a certificate of appealability.
  (ECF No. 84.)
Case 1:19-cv-20830-RNS Document 93 Entered on FLSD Docket 04/21/2020 Page 2 of 2



        Done and ordered, at Miami, Florida, on April 21, 2020.



                                           _______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
